     Case 6:21-cv-00003 Document 32 Filed on 01/28/21 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


State of Texas

v.                                                Case Number: 6:21−cv−00003

United States of America, et al.




                                   Notice of Setting

A proceeding has been set in this case as set forth below.

BEFORE:
Judge Drew B Tipton
PLACE:
Martin Luther King, Jr., Federal Building
312 S. Main
Victoria, TX 77901


DATE: 1/29/2021
TIME: 11:00 AM
TYPE OF PROCEEDING: Status Conference


Date: January 28, 2021                                       Nathan Ochsner, Clerk
